
	
		I
		112th CONGRESS
		1st Session
		H. R. 3382
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mrs. Davis of
			 California (for herself, Mr.
			 Meeks, Ms. DeGette,
			 Mr. Holt, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit smoking in and around Federal
		  buildings.
	
	
		1.Short titleThis Act may be cited as the
			 Smoke-Free Federal Buildings
			 Act.
		2.FindingsCongress finds the following:
			(1)Tobacco smoke
			 contains more than 7,000 chemicals, including at least 69 carcinogens.
			(2)Secondhand smoke
			 is responsible for almost 50,000 deaths in the United States each year.
			(3)In 2006, the
			 Surgeon General of the United States concluded that there is no safe level of
			 exposure to secondhand smoke.
			(4)Secondhand smoke
			 causes lung cancer and heart disease among adults who do not smoke.
			(5)Workplaces are a
			 major source of secondhand smoke exposure.
			(6)The Surgeon
			 General has concluded that smoke-free policies are the only effective way to
			 eliminate secondhand smoke exposure in the workplace. Separating smokers from
			 nonsmokers, cleaning the air, and ventilating buildings cannot eliminate
			 exposure.
			(7)An October 2009
			 report Secondhand Smoke Exposure and Cardiovascular Effects: Making
			 Sense of the Evidence from the Institute of Medicine concludes that
			 smoke-free laws reduce heart attacks.
			(8)In the Ending the Tobacco Epidemic:
			 A Tobacco Control Strategic Action Plan, the Department of Health and
			 Human Services calls for a collaboration to fully implement tobacco-free
			 facility policies across the Federal Government.
			3.Smoke-free
			 Federal buildings
			(a)Smoke-Free
			 Federal buildingsNot later than 90 days after the date of the
			 enactment of this Act and except as provided in subsection (c), smoking shall
			 be prohibited in Federal buildings.
			(b)EnforcementEach agency head or a designee shall take
			 such actions as may be necessary to institute and enforce the prohibition
			 contained in subsection (a) as such prohibition applies to all Federal
			 buildings owned or leased for use by an Executive Agency.
			(c)Limited
			 exceptionThe head of an
			 executive agency may grant a limited exception to the ban on smoking in a
			 Federal building where such agency is housed if such exception relates to
			 research that may benefit public health.
			4.Preemption
			(a)In
			 generalNothing in this Act
			 is intended to preempt any provision of a law in a State or political
			 subdivision of a State that is more protective than a provision of this
			 Act.
			(b)More protective
			 lawsNothing in the Act shall
			 be interpreted as prohibiting an executive agency or department, including a
			 military installation from implementing more protective smoke-free or
			 tobacco-free laws.
			5.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Executive
			 agencyThe term executive agency has the same
			 meaning such term has under section 105 of title 5, United States Code.
			(2)Federal
			 buildingThe term Federal building means any
			 building, workplace, or other structure (or portion thereof) and 25 feet from
			 the perimeter of such building, courtyard, areas used for children’s
			 playgrounds, or structure owned, leased, or leased for use by a executive
			 agency; except that such term does not include any building or other structure
			 on a military installation located outside the United States.
			(3)Military
			 installationThe term military installation means a
			 base, camp, post, station, yard, center, homeport facility for any ship, or
			 other facility under the jurisdiction of the Department of Defense, including
			 any leased facility. Such term does not include any facility used primarily for
			 civil works (including any rivers and harbors project or flood control project)
			 or buildings used by civilian defense employees.
			
